DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,8,9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0117480 A1 to Oh et al., “Oh”.
Regarding claim 1, Oh discloses an organic electroluminescent element (e.g. FIGs. 1,10) obtained by stacking an anode (EL1), a light emitting layer (EML), an electron transport layer (ETL2), and a cathode (EL2) in that order, the organic electroluminescent element comprising:

a lowest unoccupied molecular orbital level (LUMO, FIG. 5 or FIG. 6) of a functional material contained in the electron injection control layer (ETL1) is higher (G3) than a lowest unoccupied molecular orbital level of a functional material contained in the electron transport layer (ETL2), and
the lowest unoccupied molecular orbital level of the functional material contained in the electron
injection control layer (ETL1) is equal to (FIG. 6) or higher than (G2 in FIG. 5) a lowest unoccupied molecular orbital level of a functional material contained in the light emitting layer (EML).
	Oh fails to clearly teach in sufficient specificity for anticipation (MPEP 2131.03) wherein the lowest unoccupied molecular orbital level (FIG. 5 or FIG. 6) of a functional material contained in the electron injection control layer (ETL1) is higher than a lowest unoccupied molecular orbital level of a functional material contained in the electron transport layer (ETL2) by 0.1 eV or higher.
	However, Oh teaches wherein the difference (G3) may be between 0-0.2 eV ¶ [0082]) which overlaps with the claimed range.
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Oh with the difference (G3) of 0.1 eV or higher as generally taught by Oh since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.

Regarding claim 2, although Oh generally yields the organic electroluminescent element according to claim 1, Oh fails to clearly state with sufficient specificity for anticipation (MPEP 2131.03) wherein

injection control layer (ETL1) is higher than (G2) the lowest unoccupied molecular orbital level of the functional material contained in the light emitting layer (EML) by 0.1 eV or higher.
	However, Oh teaches wherein the difference (G2) may be between 0-0.2 eV (¶ [0077]) which overlaps with the claimed range. 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Oh with the difference (G2) of 0.1 eV or higher as generally taught by Oh since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.

Regarding claim 3, Oh generally yields the organic electroluminescent element according to claim 1, and Oh further teaches (FIG. 6) wherein a highest occupied molecular orbital level (HOMO) of the functional material contained in the electron injection control layer (ETL1) is lower than (G1) a highest occupied molecular orbital level of the functional material contained in the light emitting layer (EML).

Regarding claim 8, Oh discloses an organic electroluminescent display panel (e.g. display 10 in FIG. 7, ¶ [0003],[0005]-0006],[0024],[0106]) comprising:
a plurality of organic electroluminescent elements (in DA, ¶ [0108]) obtained by (FIG. 1) stacking an anode (EL1), a light emitting Layer (EML), an electron transport layer (ETL2), and a cathode (EL2) in that order, the organic electroluminescent element including 
an electron injection control layer (ETL1) in contact with both the light emitting layer (EML) and the electron transport layer (ETL2), 

a lower unoccupied molecular orbital level (LUMO, FIG. 5 or FIG. 6) of a functional material contained in the electron injection control layer (ETL1) is higher (G3) than a lowest unoccupied molecular orbital level of a functional material contained in the electron transport layer (ETL2), and 
the lowest unoccupied molecular orbital level of the functional material contained in the electron
injection control layer (ETL1) is equal to (FIG. 6) or higher than (G2 in FIG. 5) a lowest unoccupied molecular orbital level of a functional material contained in the light emitting layer, over a substrate.
	Oh fails to clearly teach in sufficient specificity for anticipation (MPEP 2131.03) wherein the lowest unoccupied molecular orbital level (FIG. 5 or FIG. 6) of a functional material contained in the electron injection control layer (ETL1) is higher than a lowest unoccupied molecular orbital level of a functional material contained in the electron transport layer by 0.1 eV or higher.
	However, Oh teaches wherein the difference (G3) may be between 0-0.2 eV ¶ [0082]) which overlaps with the claimed range.
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the display panel of Oh with the difference (G3) of 0.1 eV or higher as generally taught by Oh since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.

Regarding claim 9, Oh discloses a manufacturing method of an organic electroluminescent element (e.g. FIG. 10), comprising:
preparing a substrate (e.g. FIG. 10 substrate BS, ¶ [0121]);
forming a pixel electrode (EL1, ¶ [0128],[0129]) over the substrate;

forming an electron injection control layer (ETL1, ¶ [0069]) on the light emitting layer (EML);
forming an electron transport layer (ETL2) on the electron injection control layer (ETL1); and
forming a cathode (EL2, ¶ [0096]-[0100]) over the electron transport layer (ETL2), 
wherein a lowest unoccupied molecular orbital level (LUMO, FIG. 5 or FIG. 6) of a functional material contained in the electron injection control layer (ETL1) is higher (G3) than a lowest unoccupied molecular orbital level of a functional material contained in the electron transport layer (ETL2), and
the lowest unoccupied molecular orbital level of the functional material contained in the electron
injection control layer (ETL1) is equal to (FIG. 6) or higher than (G2 in FIG. 5) a lowest unoccupied molecular orbital level of a functional material contained in the light emitting layer (EML).
	Oh fails to clearly teach in sufficient specificity for anticipation (MPEP 2131.03) wherein the lowest unoccupied molecular orbital level (FIG. 5 or FIG. 6) of a functional material contained in the electron injection control layer (ETL1) is higher than a lowest unoccupied molecular orbital level of a functional material contained in the electron transport layer (ETL2) by 0.1 eV or higher.
	However, Oh teaches wherein the difference (G3) may be between 0-0.2 eV ¶ [0082]) which overlaps with the claimed range.
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Oh with the difference (G3) of 0.1 eV or higher as generally taught by Oh since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0117480 A1 to Oh et al., “Oh”, in view of U.S. Patent Application Publication Number 2018/0026221 A1 to Yoneda et al., “Yoneda”.
Regarding claim 4, Oh generally yields the organic electroluminescent element according to claim 1, and although Oh states that generally the mobility of holes is greater than the mobility of electrons (¶ [0073]), Oh fails to clearly state wherein hole mobility of the light emitting layer is higher than electron mobility of the light emitting layer.
	Yoneda teaches wherein the hole mobility of the light emitting layer (13) is higher than the electron mobility of the light emitting layer (Abstract, ¶ [0008],[0034],[0049]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Oh with the light emitting layer having a higher hole mobility than the electron mobility as suggested by Oh and as taught by Yoneda in order to form a light emitting device with enhanced device performance (Yoneda ¶ [0004],[0005]) by shifting the light emission center (FIG. 2 region 13A) towards the cathode side (Yoneda ¶ [0049]).

Regarding claim 5, Oh in view of Yoneda yields the organic electroluminescent element according to claim 4, and Yoneda further teaches (FIG. 2) wherein a distance between a luminescence center (13A) of the light emitting layer (13) and a surface of the light emitting layer on a side of the cathode (i.e. towards ETL 14) is shorter than a distance between the luminescence center (13A) of the light emitting layer and a surface of the light emitting layer on a side of the anode (i.e. towards HTL 12, ¶ [0049]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0117480 A1 to Oh et al., “Oh”, in view of U.S. Patent Application Publication Number 2020/0295289 A1 to Lee et al., “Lee”.
Oh generally yields the organic electroluminescent element according to claim 1, Oh fails to clearly state wherein energy of a singlet exciton in the functional material contained in the electron injection control layer is higher than energy of a singlet exciton in the functional material contained in the light emitting layer.
	Lee teaches (e.g. FIG. 5) wherein the energy (S4, ¶ [0030]) of a singlet exciton in a functional material contained in an electron injection control layer (blocking layer 34) is higher than the energy (S1) of the functional material contained in the light emitting layer (31).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Oh with the singlet exciton in the electron injection control layer higher than the singlet energy in the functional material of the light emitting layer as taught by Lee in order to more efficiently guide the triplet state thereby improving illumination efficiency (Lee ¶ [0031]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0117480 A1 to Oh et al., “Oh”, in view of U.S. Patent Application Publication Number 2012/0126205 A1 to Kawamura et al., “Kawamura”.
Regarding claim 7, although Oh generally yields the organic electroluminescent element according to claim 1, Oh fails to clearly teach wherein energy of a triplet exciton in the functional material contained in the electron injection control layer is higher than energy of a triplet exciton in the functional material contained in the light emitting layer.
	Kawamura teaches (e.g. FIG. 2, Abstract) wherein an energy (ETb) of a triplet exciton in a functional material in an electron control layer (blocking layer) is higher than (as pictured, Abstract) the energy of a triplet exciton (ETd) of the functional material contained in the light emitting layer.
Oh with the triplet exciton energy of the electron control layer higher than the triplet exciton energy in the light emitting layer as taught by Kawamura in order to improve the emission efficiency (Kawamura ¶ [0010]) for example by reducing the triplet energy barrier thereby allowing for increased hole and electron recombination and/or sufficiently supply electrons to the emission layer (Kawamura ¶ [0012],[0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Eric A. Ward/Primary Examiner, Art Unit 2891